—Appeal from order, Supreme Court, New York County (Carol R. Edmead, J.), entered September 30, 2009, which granted plaintiffs motion to reargue and renew an order, same court and Justice, entered August 19, 2009, and, inter alia, upon reargument, denied defendants’ motion to vacate so much of an order entered July 1, 2009 as awarded plaintiff prejudgment interest and, upon renewal, vacated so much of the August 19th order as referred to a special referee the issue of whether the court should vacate the judgment entered July 6, 2009, unanimously dismissed, without costs, as moot.
The satisfaction of the underlying judgment leaves the parties with no further liability exposure or other rights to be affected on this appeal (see Wisholek v Douglas, 97 NY2d 740 [2002]). Hence, this appeal is moot inasmuch as it does not involve a controversy or issue that is likely to recur, typically evades review and raises a substantial and novel question (see e.g. Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714 [1980]). Concur— Mazzarelli, J.P., Friedman, Catterson, DeGrasse and Manzanet-Daniels, JJ.